Order entered September 30, 2013




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-12-00207-CV

                          RANDALL LEE HALER, Appellant

                                           V.

                   BOYINGTON CAPITAL GROUP, INC., Appellee

                   On Appeal from the 429th Judicial District Court
                                Collin County, Texas
                        Trial Court Cause No. 429-02144-06

                                       ORDER
                               Before the Court En Banc

      Before the Court is Randall Haler’s motion for rehearing filed on September 3, 2013.

The motion is DENIED.


                                                  /s/   JIM MOSELEY
                                                        JUSTICE